BUSSEY, Presiding Judge
(specially concurring) :
Because of the dissent written in this case, it becomes imperative that a special concurring opinion be rendered. Judge Brett in his dissent asserts that the first question asked by the prosecutor on cross-examination of the defendant was improper. The record reflects that the last question propounded to the defendant on direct examination was as follows:
“Q. [By Mr. Page] One other question. Now, of your own knowledge, do you know whether or not Dr. Raburn and Dr. Carter are licensed physicians in the state of Texas?
“A. [By the defendant] Absolutely they are. They are highly respected people.” (Tr. 24-25)
Thereupon, the prosecuting attorney commenced his cross-examination:
“Q. Isn’t he the same doctor who is now under investigation by the Department of Public Safety and the Texas Rangers ?
“A. No.
“MR. PAGE: We object, Your Honor.
“THE COURT: I think, in view of his statement that they were registered physicians and highly respected people, that any cross-examination concerning the reputation of these doctors would be admissible.
“Q. Mr. Taylor, have you ever seen his registration papers with the Department of Public Health of the State of Texas?
“A. No. I never have asked him for them.
“Q. Who have you talked to concerning him in the State of Texas ?
“A. About fifteen hundred other addicts.” (Tr. 25)
It is thus abundantly clear that the defendant’s voluntary response that the doctors were highly respected people opened the door for the Assistant District Attorney to cross-examine the defendant concerning his knowledge of the reputations of the doctors.
I next take exception to my learned colleague’s dissent wherein he stated that there was no doubt in his mind but that the repeated questions of the court of defendant’s Witness Janet Myers, to-wit: “Are you under the influence of narcotics?” and “You haven’t had anything in the way of narcotics today?” had a prejudicial effect on the jury and constituted reversible error. Defendant had previously testified that he was a narcotic addict and that he traveled to the State of Texas to the treatment center with another addict and that he had left part of his prescription for the barbiturates with his girl friend, Janet Myers. It would thus appear illogical that the court’s questions of the witness attempting to ascertain her ability to testify would prejudice the jury against the defendant in view of his testimony on direct examination that he was an addict and associated with another addict. I further observe that the defendant’s attorney did not object to the court’s preliminary questions of the witness and apparently did not consider the question to be prejudicial in that he asked the witness the following questions on direct examination:
“Q. First of all then let me ask you a question and clear this matter up for *864the Court and jury; are you a narcotic user?
“A. No, huhhu, I never used narcotics.
“Q. And you are most certainly not under the influence of any narcotic drug today ?
“A. No.” (Tr. 36-37)
I am somewhat dismayed with my learned colleague’s final portion of his dissent wherein he states:
“The single question presented in this case was: ‘Did the defendant have a legal prescription for the drugs?’ * * *
“With little effort the prosecutor could have verified the validity of the two prescriptions; and, I believe he should have done so. * * * ”
Judge Brett apparently has overlooked the then existing law, 63 O.S., § 418, which states:
“In any complaint, information, or indictment, and in any action or proceeding brought for the enforcement of any provisions of this Act, [footnote omitted] it shall not be necessary to negative any exception, excuse, proviso, or exemption, contained in this Act, and the burden of proof of any such exception, excuse, proviso, or exemption, shall be upon the defendant. * * * ”
The trial court in the instant case gave the defendant an opportunity to establish the defense that the prescriptions were legally obtained by continuing the case and giving the defendant an opportunity to obtain the needed testimony through the use of depositions. The defendant did not offer to introduce depositions of the pharmacist or doctors in the State of Texas nor was a further continuance requested. It appears quite ludicrous to this writer that Judge Brett would attempt to place the burden on our already over-worked police officers and prosecuting attorneys to establish an affirmative defense for a defendant when by statute the burden is placed specifically on the defendant.
For the reasons set forth by Judge Simms, I am of the opinion that the judgment and sentence should be affirmed.